Citation Nr: 1535877	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a separate compensable evaluation for peripheral neuropathy of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran argues that he has peripheral neuropathy as a manifestation of his service-connected diabetes mellitus and that the peripheral neuropathy warrants separate, compensable ratings.  The April 2012 VA examination report notes that the Veteran has diabetic peripheral neuropathy and the October 2012 rating decision noted the Veteran is service-connected for "diabetes mellitus with peripheral neuropathy."  

In spite of this evidence showing that the Veterans' peripheral neuropathy is a manifestation of the Veteran's service-connected diabetes mellitus, in a February 2014 report, a VA examiner noted without current lab data showing thyroid stimulating hormone (TSH) and vitamin B12 levels, a medical opinion could not be rendered regarding etiology of the peripheral neuropathy without resorting to mere speculation.  

However, as the April 2012 VA examination already diagnosed the Veteran with diabetic peripheral neuropathy and the October 2012 rating decision notes the Veteran is service-connected for "diabetes mellitus with peripheral neuropathy", the Board finds that the Veteran is already service-connected for peripheral neuropathy and that the Veteran should be afforded a new examination to determine the severity of his peripheral neuropathy for rating purposes.

Accordingly, the case is REMANDED for the following action:


1.  The Veteran should be afforded a VA examination to determine the current severity of his peripheral neuropathy.  The examiner should describe the peripheral neuropathy manifestations in sufficient detail so as to allow for accurate evaluation.  The examiner must review the Veteran's claims file and must note review of the claims file in the examination report. 

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




